Citation Nr: 1044365	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Whether the appellant is entitlement to an apportionment of the 
Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant

The Veteran 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to September 
1969, and from July 1971 to February 1985.  The appellant is the 
Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision of the RO that denied the 
appellant's claim for an apportionment of the Veteran's VA 
compensation benefits, finding that the appellant is no longer 
married to the Veteran and does not have legal custody of the 
Veteran's children.  The appellant timely appealed.

The contested claims procedures are applicable in this matter.

The issues of entitlement to dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code, and basic eligibility for VA Civilian Health and 
Medical Program (CHAMPVA) have been raised by the 
appellant on behalf of herself, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A divorce decree indicates that the marriage between the 
appellant and the Veteran was dissolved in June 2005, and that 
the Veteran has obtained sole legal custody and physical custody 
of the minor children of that marriage; the appellant was given 
visitation rights.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits are not met.  38 U.S.C.A. §§ 101, 5307 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 
3.452 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than chapter 
51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That 
is, the Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to decisions regarding how benefits are paid.  VA rules do, 
however, include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable contested 
claims procedures were followed in this case.  Appropriate 
notification was sent to each of the parties to the contested 
claim. VA has also afforded both parties the opportunity (if 
desired) to give testimony at a hearing.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  Moreover, neither of the parties 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); 
and no prejudice has been identified in the conduct of the Board 
hearing.  

In this case, all known and available records relevant to the 
issue on appeal have been obtained and associated with the claims 
file; neither party has contended otherwise.  The Board concludes 
that neither party is prejudiced by a decision on the 
apportionment claim at this time.

II.  Analysis

When the Veteran is not residing with his or her spouse, or when 
the Veteran's dependent children are not in his or her custody, 
all or any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 
5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if the 
Veteran's child is not in the Veteran's custody and the Veteran 
is not reasonably discharging his responsibility for the child's 
support.  It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the Veteran and his or her dependents on the basis of the 
facts of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining the 
basis for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment claimants.

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.

Pursuant to 38 C.F.R. § 3.451, apportionment of more than 
50 percent of the Veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her; while apportionment of 
less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently designed 
to provide for an apportionment in situations where a Veteran is 
reasonably discharging his responsibility for the support of any 
claimant who might be entitled to a "general" apportionment, but 
special circumstances exist which warrant giving "dependents" 
additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction 
No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

A Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit payment of 
a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) 
(2010).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" means 
a person whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j) and 38 C.F.R. §3.50(a).  Under 38 C.F.R. § 
3.1(j), the term "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided when 
the rights to benefits accrued.  See also 38 C.F.R. § 3.205.

In general, the term "child" of the Veteran includes an unmarried 
person who is under the age of 18 years; or, who, before reaching 
the age of 18 years, became permanently incapable of self-
support; or, who after reaching the age of 18 years and until 
completion of education or training (but not after reaching the 
age of 23 years) is pursuing a course of instruction at an 
approved educational institution.  38 C.F.R. § 3.57 (2010).

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Here, the evidence of record reflects that the appellant and the 
Veteran were married in July 1974, and that they were divorced in 
June 2005.  Records indicate that, prior to the divorce, the 
appellant and the Veteran had several children-two of whom were 
of minor ages at the time of their parents' divorce in June 2005.  
Following the divorce, the Veteran obtained sole legal and 
physical custody of the minor children; the appellant was given 
visitation rights.  

The evidence also reflects that, since April 1988, the Veteran 
has been in receipt of VA compensation benefits.  A combined 
disability rating of 90 percent has been effective since December 
1995, and a subsequent award of TDIU benefits became effective 
April 1997.  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an apportionment of the Veteran's VA 
compensation benefits.  A divorce decree is on file which 
reflects that the marriage between the appellant and the Veteran 
was dissolved in June 2005.  

The validity of a divorce decree, regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where recognition 
of the decree is thus brought into question, where the issue is 
whether the Veteran is single or married (dissolution of a 
subsisting marriage), there must be a bona fide domicile in 
addition to the standards of the granting jurisdiction respecting 
validity of divorce.  38 C.F.R. § 3.206.

Here, the divorce decree reflects that appellant was the 
defendant in the proceeding.  The record also reflects that the 
appellant had challenged the decision of the Alaska Superior 
Court that divorced her from the Veteran.  In a September 2007 
memorandum decision, the Alaska Supreme Court found that the 
Alaska Superior Court had jurisdiction to issue the divorce 
decree; that the appellant's involvement in unrelated litigation 
did not affect this conclusion; and that the appellant had not 
been denied due process.  The validity of the divorce decree is 
no longer at issue.  In fact, the evidence clearly reveals that 
the appellant and the Veteran no longer share a permanent 
residence, and that the Veteran had remarried.

In her June 2010 testimony, the appellant again contended that 
the divorce was not final because litigation remained pending 
over certain property matters.

The Board notes that the divorce decree was signed by the 
presiding judge in June 2005; and by its terms, the marriage was 
dissolved as of that date.  Consequently, and in light of the 
September 2007 memorandum decision, the Board must conclude that 
the appellant was not the Veteran's "spouse" as of June 2005, 
and, thus, she currently has no legal basis for an apportionment 
of the Veteran's VA compensation benefits.  38 U.S.C.A. § 
101(31).  In addition, the divorce decree reflects that the 
Veteran had sole legal custody of the minor children of that 
marriage.  Therefore, it does not appear the appellant would have 
a claim for apportionment on behalf of the Veteran's children.

There simply is no basis to award the appellant the benefits she 
is seeking.  The law requires that she be the spouse of the 
Veteran in order for her to receive an apportionment of his VA 
compensation benefits, and such an apportionment terminates when 
the marriage is dissolved.

The Board has considered the appellant's contentions, however, 
the legal criteria governing entitlement to an apportionment of 
the Veteran's VA compensation benefits are clear and specific.  
The Board is bound in its decisions by the statutes enacted by 
the Congress of the United States and VA regulations issued to 
implement those laws.  See 38 U.S.C.A. § 7104(c).  See generally 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 
"the law as it exists ...").

In this case, the evidence reflects that the Veteran and the 
appellant were divorced in June 2005.  Thus, the appellant is not 
entitled to apportionment benefits for herself because she is no 
longer a dependent of the Veteran.  See 38 C.F.R. § 3.350(a).  
Moreover, the evidence clearly shows that the Veteran has sole 
legal custody of the minor children; the appellant is not 
entitled to apportionment benefits on behalf of the minor 
children.  See 38 C.F.R. § 3.452(a).

As the law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board also notes that, in her June 2010 testimony, the 
appellant tried to assert her rights and entitlement to certain 
benefits as a former military spouse, under the Uniformed 
Services Former Spouses Protection Act (USFSPA).  As explained to 
the appellant at the time, the Board does not jurisdiction to 
determine matters of eligibility and rights under USFSPA.  That 
Act is administered and adjudicated by the Department of Defense.  

Accordingly, the Board concludes that the appellant is not 
entitled to an apportionment of the Veteran's VA compensation 
benefits.


ORDER

Entitlement to an apportionment of the Veteran's VA compensation 
benefits is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


